Citation Nr: 0619737	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  96-37 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased evaluation for a 
postoperative right inguinal hernia, currently evaluated as 
10 percent disabling.

3.  Entitlement to a compensable evaluation for bilateral 
plantar warts.

4.  Entitlement to an initial compensable rating for a left 
varicocele.

5.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia, depression, anxiety, and 
post-traumatic stress disorder, claimed on a direct basis and 
as secondary to service-connected disabilities.

6.  Entitlement to service connection for bunions.

7.  Entitlement to service connection for a skin disorder, 
claimed as benign skin growth and papules of the penis.

8.  Entitlement to service connection fatigue, drowsiness, 
nausea, and dizziness, claimed as secondary to service-
connected disabilities.

9.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for a low back disability.  
This case also comes before the Board on appeal from a June 
2003 rating decision of the RO, which denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  Finally, this case comes before the Board on 
appeal from a July 2005 rating decision of the RO, which 
denied the remaining issues on appeal.

The issues of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, depression, 
anxiety, and post-traumatic stress disorder, claimed on a 
direct basis and as secondary to service-connected 
disabilities; entitlement to service connection for bunions; 
entitlement to service connection for a skin disorder, 
claimed as benign skin growth and papules of the penis; 
entitlement to service connection fatigue, drowsiness, 
nausea, and dizziness, claimed as secondary to service-
connected disabilities; and entitlement to a total rating for 
compensation purposes based on individual unemployability are 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The veteran has been diagnosed with chronic lumbosacral 
strain and degenerative disk disease, which have been related 
by a physician to recurrent back pain in service.

2.  The veteran's service-connected postoperative right 
inguinal hernia is currently manifested by a readily 
reducible recurrent hernia that does not require a truss or 
belt for support; a surgical scar that is painful on 
examination; and neuritis comparable to severe incomplete 
paralysis of the ilioinguinal nerve.

3.  The veteran's service-connected bilateral plantar warts 
are currently resolved without any residual disability.

4.  The veteran's service connected left varicocele is 
currently manifested by a left varicocele, measuring 
approximately one-half centimeter in greatest diameter, 
without testicular atrophy, urinary tract infection, voiding 
dysfunction, or loss of erectile power.



CONCLUSIONS OF LAW

1.  A low back disability, diagnosed as chronic lumbosacral 
strain and degenerative disk disease, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for an increased evaluation for a 
postoperative right inguinal hernia, currently evaluated as 
10 percent disabling, have not been met; however, the 
criteria for additional, separate 10 percent disability 
ratings for a painful scar and neuritis of the ilioinguinal 
nerve have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, 4.118, 4.123, 4.124, 
4.124a, Diagnostic Codes 7338, 7804, 8530, 8630, 8730 (2005).

3.  The criteria for a compensable evaluation for bilateral 
plantar warts have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Code 7819 (2005).

4.  The criteria for a compensable evaluation for a left 
varicocele have not been met at any time since the effective 
date for the grant of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Codes 7522, 7523, 7525 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist
VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim of entitlement to 
service connection for a low back disability.  The Board 
finds that sufficient evidence is available regarding this 
claim to reach a favorable decision; thus, the Board can 
issue a final decision on this issue, and the veteran is not 
prejudiced by appellate review.

A letter from the RO in December 2004 provided notice 
regarding what information and evidence was needed to 
substantiate the veteran's claims for service connection for 
a left varicocele and for higher ratings for his service-
connected right inguinal hernia and bilateral plantar warts, 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b) (2005).  Thereafter, in a July 2005 rating 
decision, the veteran's claims were decided.

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
award of benefits or a disability rating upon the grant of 
service connection for his left varicocele.  Even though the 
notice was inadequate regarding these elements, there is no 
prejudice to the veteran in issuing a final decision.  The 
veteran has not disputed the effective date for the grant of 
service connection, and there is no evidence to suggest than 
an earlier effective date would be appropriate.  The veteran 
has disputed the disability rating assigned for his service-
connected left varicocele.  In the July 2005 rating decision, 
the veteran was provided with what information and evidence 
was needed to substantiate a claim for a higher rating when 
he was provided with the rating criteria for a higher rating.  
The Board finds that any defect with respect to the timing of 
this VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
initial decision, the notice was provided by VA at that time, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, a Statement of the Case (SOC), 
re-adjudicating the issue of entitlement to a higher initial 
rating, was provided to the veteran in December 2005.  This 
action essentially cured the error in the timing of the 
notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records identified by the veteran have been obtained.  There 
is no indication that relevant (i.e., pertaining to treatment 
for the claimed disabilities) records exist that have not 
been obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided a VA examination in May 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.

Analysis
1.  Low back disability
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.

The veteran's service medical records show that the veteran 
was treated for back pain in March and April 1990.  He 
separated from service in April 1990.

At a March 2005 VA examination, the examiner reviewed the 
veteran's claims folder, including his service and post-
service medical records.  The examiner diagnosed chronic 
lumbosacral strain and degenerative disk disease and 
attributed the onset of these disabilities to the veteran's 
military service.

There is no evidence to rebut the opinion by the physician.  
Accordingly, the evidence shows that the veteran's low back 
disability, diagnosed as chronic lumbosacral strain and 
degenerative disk disease, was incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2005).

2.  Right inguinal hernia
The veteran's postoperative right inguinal hernia has been 
evaluated as 10 percent disabling under Diagnostic Code 7338 
for a postoperative recurrent inguinal hernia that is readily 
reducible and well supported by truss or belt.  Under 
Diagnostic Code 7338, a higher, 30 percent, rating is 
assigned when a small postoperative recurrent inguinal hernia 
(or a small unoperated irremediable inguinal hernia) that is 
not well supported by truss or is not readily reducible.  38 
C.F.R. § 4.114, Diagnostic Code 7338 (2005).  The record 
clearly reflects that the veteran's postoperative hernia is 
readily reducible.  VA examinations of the veteran in July 
2003 and May 2005 showed no hernia.  At the July 2003 VA 
examination, the veteran reported that when the hernia 
returned he was able to self-reduce it.  There is no evidence 
that the veteran wears a truss or belt for support.  Thus, 
the preponderance of the evidence is against the assignment 
of a disability rating greater than 10 percent under 
Diagnostic Code 7338.

Additional disability evaluations are available for scars 
that are painful on examination.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (holding that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition).

Under Diagnostic Code, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
VA examination and treatment records consistently show that 
the scar from the veteran's hernia surgeries is painful on 
examination.  Accordingly, the evidence supports a separate 
10 percent disability rating under Diagnostic Code 7804.

The veteran's last surgery at the hernia site was for 
ilioinguinal nerve entrapment associated with a prior hernia 
surgery.  Diagnostic Code 8530 provides a 10 percent 
disability rating for severe incomplete paralysis or complete 
paralysis of the ilioinguinal nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8530 (2005).  The veteran does not have 
complete paralysis or incomplete paralysis of the 
ilioinguinal nerve.  However, in addition to complete and 
incomplete paralysis, disability of the peripheral nerves may 
also be rated for neuritis or neuralgia.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8630, 8730 (2005).  In rating peripheral 
nerve disability, neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
to be assigned for neuritis not characterized by organic 
changes will be that for moderate incomplete paralysis.  
38 C.F.R. § 4.123 (2005).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the scale provided for injury of the nerve involved, 
with a maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124 (2005).

The evidence shows that the veteran has symptoms of constant 
excruciating pain, for which he has received extensive 
treatment and therapy, including nerve blocks and biofeedback 
therapy, and some numbness and tingling.  Resolving any doubt 
in the veteran's favor, the evidence supports a separate 10 
percent disability rating for neuritis of the ilioinguinal 
nerve with symptoms comparable to severe, incomplete 
paralysis.

In sum, the preponderance of the evidence is against a higher 
disability rating for the veteran's inguinal hernia, but the 
evidence supports the assignment of a separate 10 percent 
disability rating for a painful scar and a separate 10 
percent disability rating for disability of the ilioinguinal 
nerve.

3.  Plantar warts
The veteran's service-connected bilateral plantar warts are 
currently rated noncompensably disabling under Diagnostic 
Code 7819 for benign skin neoplasms.  Benign skin neoplasms 
are rated as disfigurement of the head, face, or neck; scars; 
or impairment of function.  38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2005).  The veteran's plantar warts affect his 
feet, not his head, face, or neck.  The veteran does not have 
scar residuals of his plantar warts.  Regarding impairment of 
function, at the most recent VA examination in May 2005, the 
examiner stated that the veteran's plantar warts had 
resolved.  Examination of the veteran's skin revealed no 
signs of skin disease and no plantar warts.  Additionally, at 
a January 2006 hearing, the veteran testified that he did not 
currently have plantar warts.  Accordingly, the preponderance 
of the evidence is against the assignment of a compensable 
rating for plantar warts under any relevant diagnostic code.

4.  Left varicocele
The veteran has disagreed with the disability rating assigned 
for his service-connected left varicocele.  Because this 
appeal is from the initial rating assigned to a disability 
upon awarding service connection, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected left varicocele is currently 
evaluated as noncompensably disabling under Diagnostic Code 
7523 for complete atrophy of one testis.  A higher, 
compensable, 20 percent rating is provided for complete 
atrophy of both testes.  38 C.F.R. § 4.115b, Diagnostic Code 
7523 (2005).  On VA examination in May 2005, the examiner 
noted a varicocele, measuring approximately one-half 
centimeter in greatest diameter.  No testicular atrophy was 
noted.  Therefore, the veteran is not entitled to a higher 
disability rating under Diagnostic Code 7523.  (A note to 
Diagnostic Code 7523 indicates that the veteran should be 
considered for entitlement to special monthly compensation 
under 38 C.F.R. § 3.350.  See 38 C.F.R. § 3.350(a)(1) (2005).  
In this case, the veteran has not been awarded special 
monthly compensation for loss of use of a creative organ 
because he does not have atrophy of either testicle.)

The Board has considered other diagnostic codes for 
disabilities of the genitourinary system that provide for 
compensable disability ratings, but the veteran does not meet 
the criteria for higher ratings under any of those diagnostic 
codes either.  Diagnostic Code 7522 provides for a 20 percent 
disability rating for deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 
(2005).  On examination in May 2005, the veteran's penis was 
abnormal with fibrotic tissue around the penis that was not 
related to the veteran's service-connected varicocele.  
Further, although the veteran has attributed erectile 
dysfunction to his left varicocele, at the VA examination, 
the examiner attributed the veteran's erectile dysfunction to 
his penile lesion therapy, not to his left varicocele.  
Therefore, a disability rating under this diagnostic code is 
not appropriate.

Diagnostic Code 7525 provides that chronic epididymo-orchitis 
should be rated as urinary tract infections.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7525 (2005).  A 10 percent 
disability evaluation is assigned for urinary tract 
infections with long-term drug therapy, 1-2 hospitalizations 
per year and/or requiring intermittent intensive management.  
38 C.F.R. § 4.115a (2005).  In this case, although the 
veteran has not been diagnosed with urinary tract infections.  
Thus, the veteran does not meet the criteria for a 
compensable evaluation under Diagnostic Code 7525 based upon 
urinary tract infection.

The veteran has not been diagnosed with any renal dysfunction 
or voiding dysfunction as a result of his left varicocele.  
At the May 2005 VA examination, the veteran reported that he 
had no urination problem and had no problem with 
incontinence.  See 38 C.F.R. § 4.115a (2005).  Accordingly, 
the preponderance of the evidence is against a compensable 
disability rating for left varicocele under any relevant 
diagnostic code at any time since the effective date for the 
grant of service connection.


ORDER

Entitlement to service connection for a low back disability, 
diagnosed as chronic lumbosacral strain and degenerative disk 
disease, is granted.

Entitlement to a disability rating greater than 10 percent 
for right inguinal hernia is denied.

Entitlement to a separate 10 percent disability rating, but 
no higher, for disability of the ilioinguinal nerve is 
granted, subject to the laws and regulations governing to the 
award of monetary benefits.

Entitlement to a separate 10 percent disability rating, but 
no higher, for a scar residual of surgery for right inguinal 
hernia is granted, subject to the laws and regulations 
governing to the award of monetary benefits.

Entitlement to a compensable disability rating for bilateral 
plantar warts is denied.

Entitlement to a compensable disability rating for a left 
varicocele, at any time since the effective date for the 
grant of service connection, is denied.


REMAND

The veteran has been diagnosed with symptoms of PTSD and 
partial PTSD.  No attempt has been made to verify the 
veteran's alleged stressor pertaining to the suicide of a 
fellow solder; therefore, such an effort must be made.  
Further records of the veteran's psychiatric treatment during 
service and records of disciplinary proceedings against the 
veteran appear to be incomplete.  Complete records should be 
obtained.

A review of the claims file indicates that the veteran has 
filed a claim for disability benefits from the Social 
Security Administration, which may have been granted in 
February 2006.  All records considered by that agency in 
deciding the veteran's claim for disability benefits, 
including a copy of any decision, should be obtained.  See 
Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the 
final Social Security Administration decision be obtained, 
but all records upon which that decision was based must be 
obtained as well); 38 C.F.R. § 3.159(c)(2) (2005).

The record indicates that the veteran has participated in a 
VA vocational rehabilitation program.  The veteran's VA 
vocational rehabilitation file should be obtained and 
associated with his VA claims file.

VA examinations are necessary to obtain medical opinions in 
conjunction with the veteran's claims for service connection 
for a skin disorder, a psychiatric disorder, bunions, and 
fatigue, drowsiness, dizziness, and nausea.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.

2.  Prepare a letter asking the U. S. 
Army and Joint Services Records Research 
Center (JSRRC) to provide any available 
information that might corroborate the 
veteran's alleged in-service stressor of 
witnessing the suicide of a fellow 
soldier (first name thought to be Frank) 
at Fort Drum, New York, between January 
1, 1990 and April 26, 1990.  The veteran 
appears to have been assigned to HHC 
2/22nd Infantry.  The veteran has 
additionally stated that he was assigned 
to the 1st Brigade, 10th Mountain 
Division.

3.  Contact the National Personnel 
Records Center (NPRC), or other 
appropriate agency to obtain the 
veteran's service medical records, 
including any records of mental health 
treatment (mental hygiene) for his 
service from April 1989 to April 1990.  
Also request any service personnel 
records for that period of service 
including any disciplinary proceedings 
and/or adverse personnel action.  If no 
such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

4.  After securing the necessary release, 
obtain records for treatment of the 
veteran at the Medical College of Georgia 
for mental health/psychiatric treatment 
from November 2003 to April 2004.  (A 
prior request appears to have been made 
in November 2004 without response.)

5.  Obtain the veteran's vocational 
rehabilitation and counseling file and 
associate it with the claims file.

6.  Provide a VA psychiatric examination 
to the veteran using the examination 
worksheets for an initial evaluation for 
PTSD examination and a mental disorders 
examination in order to assist in 
determining whether the veteran is 
entitled to service connection for a 
current psychiatric disorder.  All 
relevant inquiries on the examination 
worksheets must be completed.

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner is requested to identify the 
veteran's current psychiatric disorders.  
Then, the examiner is requested to opine 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any currently diagnosed psychiatric 
disorder was initially manifested during 
active service or otherwise originated 
during active service.  (The veteran 
served on active duty from April 1989 to 
April 1990.)  A complete rationale should 
be provided for any opinion expressed.

The examiner is also requested to opine 
whether any current psychiatric disorder 
is "at least as likely as not" 
(likelihood of 50%) caused by or 
aggravated by the veteran's service-
connected disabilities.  A complete 
rationale should be provided for any 
opinion expressed.  The veteran is 
service connected for a left varicocele, 
a right inguinal hernia, a low back 
disability, bilateral flatfoot, and 
bilateral plantar warts.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

As background, the law provides that 
mental retardation and personality 
disorders are not diseases or injuries 
for compensation purposes, and, 
generally, disability resulting from them 
may not be service-connected.  However, 
disability resulting from a mental 
disorder that is superimposed upon mental 
retardation or a personality disorder may 
be service-connected.

7.  Provide a VA feet examination to the 
veteran in order to assist in determining 
whether the veteran is entitled to 
service connection for bunions or 
residuals of bunions.  (VA medical 
records indicate that the veteran 
underwent a bunionectomy in approximately 
July 2005.)

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner is requested to state 
whether the veteran currently has bunions 
or residuals of bunions.  Then, the 
examiner is requested to opine whether it 
is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any currently diagnosed bunions were 
initially manifested during active 
service or otherwise originated during 
active service.  (The veteran served on 
active duty from April 1989 to April 
1990.)  A complete rationale should be 
provided for any opinion expressed.

The examiner is also requested to opine 
whether any current bunions (or 
residuals) are "at least as likely as 
not" (likelihood of 50%) caused by or 
aggravated by the veteran's service-
connected disabilities.  A complete 
rationale should be provided for any 
opinion expressed.  The veteran is 
service connected for a left varicocele, 
a right inguinal hernia, a low back 
disability, bilateral flatfoot, and 
bilateral plantar warts.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

8.  Provide a VA skin diseases 
examination to the veteran in order to 
assist in determining whether the veteran 
is entitled to service connection for a 
skin disorder, claimed as benign growths 
of the skin and papules of the penis.

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner is requested to identify any 
current skin disorder.  Then, the 
examiner is requested to opine whether it 
is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any currently diagnosed skin 
disorder was initially manifested during 
active service or otherwise originated 
during active service (including in 
relation to the veteran's already 
service-connected plantar warts).  (The 
veteran served on active duty from April 
1989 to April 1990.)  A complete 
rationale should be provided for any 
opinion expressed.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The veteran is competent to report his 
experiences and readily observable 
symptoms, such as inflammation or itching 
of the skin; however, as a layperson, the 
veteran is not competent to provide a 
medical diagnosis or a medical nexus.

9.  Provide a VA general medical 
examination to the veteran in order to 
assist in determining whether the veteran 
has side effects, claimed as fatigue, 
drowsiness, nausea, and dizziness, 
secondary to medications taken for his 
service-connected disabilities.

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner is requested to opine 
whether the veteran has current side 
effects, including fatigue, drowsiness, 
nausea, and dizziness, that are "at 
least as likely as not" (likelihood of 
50%) caused by or aggravated by the 
veteran's service-connected disabilities 
or medications taken therefor.  A 
complete rationale should be provided for 
any opinion expressed.  The veteran is 
service connected for a left varicocele, 
a right inguinal hernia, a low back 
disability, bilateral flatfoot, and 
bilateral plantar warts.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

10.  After the development requested 
above has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


